Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10, 11, 15, 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fine (US 2005/0188561) in view of Conway (US 2009/01832299), Rich (US 2016/0021955) and Krehbiel (USPN 7,937,852).
Regarding Claim 1, Fine discloses an accessory wearable around a boot (12, Figures 1-3), comprising: a generally flat strap (Figures 1 & 2) having a first side (28), a second side (30), a first end (20) and a second end (22); a patch of hook material secured to the first side of the strap adjacent to the first end (24, Para. 22); and a patch of loop material secured to the second side of the strap adjacent to the second end (26, Para. 22), wherein the strap has a length (32) sufficient to wrap around the shaft of a boot (Figure 3) with the patch of hook material in face- to-face engagement with the patch of loop material (Figures 1-6) Conway disclose wherein a strap has an outer side (4) selected from a first and second side (4 & 6), wherein the strap has an inner side (6) opposite the outer side, wherein the outer side of the strap includes a non-slip material (Para. 5 & 42) wherein the inner side of the strap does not include the non-slip material (Para. 8), and wherein the non-slip material is selected from a closed cell foam material and an open cell foam material (“neoprene”, “foam”, Para. 5 & 42). It would have been obvious to one of ordinary skill in the art to modify the strap of Fine to have an outer side and inner side, as taught by Conway, in order to provide an insulating and flexible strap band. Fine does not specifically disclose reducing an effective circumference of the boot shaft with the accessory. However, Rich discloses an accessory comprising a strap (Figures 1 & 2) effective at reducing a circumference of pants (Para. 25, “narrowed and compressed”). It would have been obvious to one of ordinary skill in the art before the effective filing date that by using the accessory of Fine, it would be capable of reducing a circumference of a boot shaft, as taught by Rich, to provide a snug fit. Fine does not specifically disclose an elastic strap. However, Krehbiel discloses an accessory wearable around a boot (Figure 1-5) having an elastic strap (Col. 5, lines 35-47) for the purpose of firmly securing the wearer’s ankle (Col. 8, lines 17-34). It would have been obvious to one of ordinary skill in the art to modify the strap of Fine to be elastic, as taught by Krehbiel in order to provide a firmly securing strap which can stretch around a user’s ankle and boot. The combination of Fine, Conway, Rich and Krehbiel disclose the non-slip material on the outer side of the elastic strap is capable of griping a pant leg fabric that has been pulled down over the boot and strap to secure the pant leg fabric in place over the elastic strap (Fine, Figures 1-6, Conway, Figures 1 & 2, Para. 5 & 42, Rich, Figure 5 & Krehbiel, Figures 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date that the non-slip material on the outer side of the elastic strap will grip a pant leg fabric that has been pulled down over the boot and strap to secure the pant leg fabric in place over the elastic strap.  It is noted that the ability to grip is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Regarding Claim 2, the combination of Fine, Conway, Rich and Krehbiel disclose the strap wraps around the boot shaft and secures the boot shaft in a folded condition (Fine, Figures 1-6 & Rich, Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date, that depending how much room a user has between the boot shaft and calf, the strap would be able to secure the boot shaft in a folded condition when there is room between the boot shaft and calf.  It is noted that the ability to fold is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Regarding Claim 3, the combination of Fine, Conway, Rich and Krehbiel disclose the folded condition of the boot shaft folds the boot shaft about a vertical fold line (Fine, Figures 1-6 & Rich, Figure 5). It would have been obvious to one of ordinary skill in the art before the effective filing date that the strap would be able to secure the boot shaft in a folded condition having a vertical fold line.  It is noted that the ability to fold is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Regarding Claim 4, the combination of Fine, Conway, Rich and Krehbiel disclose the strap wraps around the boot shaft and presses the boot shaft against a leg of a person wearing a boot that include the boot shaft (Fine, Figures 1-6 & Rich, Figure 5).  
Regarding Claim 5, the combination of Fine, Conway, Rich and Krehbiel disclose the strap allows the leg of a pant to be pulled down over the boot and strap (Fine, Figures 1-6, Conway, Figures 1 & 2, Para. 5 & 42, Rich, Figure 5 & Krehbiel, Figures 1-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date that the strap would be able to allow the leg of a pant to be pulled down over the boot and strap.  It is noted that the ability to pull down is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Regarding Claim 6, the combination of Fine, Conway, Rich and Krehbiel disclose the strap prevents the boot shaft from causing visible deformation of the pant leg fabric that has been pulled down over the boot shaft and strap (Fine, Figures 1-6, Conway, Figures 1 & 2, Para. 5 & 42, Rich, Figure 5 & Krehbiel, Figures 1-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date that the strap would be able to prevent the boot shaft from causing visible deformation of the pant leg fabric that has been pulled down over the boot shaft and strap. It is noted that the ability to prevent visible deformation is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Regarding Claim 8, the combination of Fine, Conway, Rich and Krehbiel disclose the strap is made with a fabric (Fine, Para. 30 & Conway, Para. 5, 8 & 42) wherein the non-slip material covers the outer side of the strap from the first end to the second end (Conway, 4, Figure 1) and wherein the inner side of the strap does not include any of the non-slip material (Conway, 6, Figure 1).  
Regarding Claims 10 & 11, the combination of Fine, Conway, Rich and Krehbiel disclose the strap can have a width and length (Para. 24-25).  The combination of Fine and Rich are silent to the specific dimensions of the width and length. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of width and length for the strap in order to achieve an optimal configuration for the purpose of covering a boot shaft/leg portion, since discovering the optimum or workable ranges of the length and width involves only routine skill in the art.
Regarding Claims 15, the combination of Fine, Conway, Rich and Krehbiel do not specifically disclose the non-slip material is a closed cell foam material. It, however, would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the strap as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using closed cell foam would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 20, the combination of Fine, Conway, Rich and Krehbiel disclose the strap can have a width and length (Fine, Para. 24-25).  The combination of Fine and Rich are silent to the specific dimensions of the width and length. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of width and length for the strap in order to achieve an optimal configuration for the purpose of covering a boot shaft/leg portion, since discovering the optimum or workable ranges of the length and width involves only routine skill in the art.
Regarding Claim 21, the combination of Fine, Rich and Krehbiel disclose the strap is securable around the boot shaft in a folded condition by stretching the elastic strap (Krehbiel, Col. 5, lines 30-47 & Col. 6 lines 7-17) and pressing the patch of hook material secured to the first end of the strap against the patch of loop material secured to the second end of the strap with the strap in a stretched condition (Fine, Para. 22 & Krehbiel, Col. 5, lines 30-47 & Col. 6 lines 7-17).
Regarding Claim 22, the combination of Fine, Rich and Krehbiel disclose the patch of loop material extends substantially the entire width of the strap (Fine, Figures 1 & 2) and the patch of hook material extends substantially the entire width of the strap (Fine, Figures 1 & 2).
Regarding Claim 23, Fine discloses an accessory wearable around a boot (12, Figures 1-3), comprising: a generally flat strap (Figures 1 & 2) having a first side (28), a second side (30), a first end (20) and a second end (22); a patch of hook material secured to the first side of the strap adjacent to the first end (24, Para. 22); and a patch of loop material secured to the second side of the strap adjacent to the second end (26, Para. 22), wherein the strap has a length (32) sufficient to wrap around the boot shaft of a boot (Figure 3) with the patch of hook material in face- to-face engagement with the patch of loop material (Figures 1-6). Conway disclose wherein a strap has an outer side (4) selected from a first and second side (4 & 6), wherein the strap has an inner side (6) opposite the outer side, wherein the outer side of the strap includes a non-slip material (Para. 5 & 42) wherein the inner side of the strap does not include the non-slip material (Para.8), and wherein the non-slip material is selected from a closed cell foam material and an open cell foam material (“neoprene”, “foam”, Para. 5 & 42). It would have been obvious to one of ordinary skill in the art to modify the strap of Fine to have an outer side and inner side, as taught by Conway, in order to provide an insulating and flexible strap band. Fine does not specifically disclose reducing an effective circumference of the boot shaft with the accessory. However, Rich discloses an accessory comprising a strap (Figures 1 & 2) effective at reducing a circumference of pants (Para. 25, “narrowed and compressed”). It would have been obvious to one of ordinary skill in the art before the effective filing date that by using the accessory of Fine, it would be capable of reducing a circumference of a boot shaft, as taught by Rich, to provide a snug fit. Fine does not specifically disclose an elastic strap and an outer side that includes a non-slip material. However, Krehbiel discloses an accessory wearable around a boot (Figure 1-5) having an elastic strap (Col. 5, lines 35-47) for the purpose of firmly securing the wearer’s ankle (Col. 8, lines 17-34). It would have been obvious to one of ordinary skill in the art to modify the strap of Fine to be elastic, as taught by Krehbiel in order to provide a firmly securing strap which can stretch around a user’s ankle and boot.  The combination of Fine, Conway, Rich and Krehbiel disclose the non-slip material on the outer side of the elastic strap is capable of griping a pant leg fabric that has been pulled down over the boot and strap to secure the pant leg fabric in place over the elastic strap (Fine, Figures 1-6, Conway, Figures 1 & 2, Para. 5 & 42, Rich, Figure 5 & Krehbiel, Figures 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date that the non-slip material on the outer side of the elastic strap will grip a pant leg fabric that has been pulled down over the boot and strap to secure the pant leg fabric in place over the elastic strap.  It is noted that the ability to grip is functional and does not positively recite a structural limitation, but instead requires an ability to so perform and/or function.
Regarding Claims 24, the combination of Fine, Conway, Rich and Krehbiel do not specifically disclose the non-slip material is a closed cell foam material that is formed to the outer side of the strap. It, however, would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the strap as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using closed cell foam would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 25, the combination of Fine, Conway, Rich and Krehbiel disclose the strap is securable around the boot shaft in a folded condition by stretching the elastic strap around the boot shaft (Krehbiel, Col. 5, lines 30-47 & Col. 6, lines 7-17) and pressing the patch of hook material against the patch of loop material with the strap in a stretched condition (Fine, Para. 22 & Krehbiel, Col. 5, lines 30-47 & Col. 6 lines 7-17).
Regarding Claim 26, the combination of Fine, Conway, Rich and Krehbiel disclose the patch of loop material extends substantially the entire width of the strap (Fine, Figures 1 & 2) and the patch of hook material extends substantially the entire width of the strap (Fine, Figures 1 & 2). 
Regarding Claim 27, the combination of Fine, Conway, Rich and Krehbiel disclose the strap is made with neoprene (Conway, Para. 5, 8 & 42, “neoprene”). 
Regarding Claim 28, the combination of Fine, Conway, Rich and Krehbiel disclose the strap wraps around the boot shaft and presses the boot shaft against a leg of a person wearing a boot that include the boot shaft (Fine, Figures 1-6 & Rich, Figure 5).  
Regarding Claim 29, the combination of Fine, Conway, Rich and Krehbiel disclose the strap is made with a fabric (Fine, Para. 30 & Conway, Para. 5, 8 & 42), wherein the non-slip material covers the outer side of the strap from the first end to the second end (Conway, 4, Figure 1) and wherein the inner side of the strap does not include any of the non-slip material (Conway, 6, Figure 1).  
Regarding Claim 30, Fine discloses an accessory wearable around a boot (12, Figures 1-3), comprising: a generally flat strap (Figures 1 & 2) having a first side (28), a second side (30), a first end (20) and a second end (22); a patch of hook material secured to the first side of the strap adjacent to the first end (24, Para. 22); and a patch of loop material secured to the second side of the strap adjacent to the second end (26, Para. 22), wherein the strap has a length (32) sufficient to wrap around the boot shaft of a boot (Figure 3) with the patch of hook material in face- to-face engagement with the patch of loop material (Figures 1-6). Conway disclose wherein a strap has an outer side (4) selected from a first and second side (4 & 6), wherein the strap has an inner side (6) opposite the outer side, wherein the outer side of the strap includes a non-slip material (Para. 5 & 42). It would have been obvious to one of ordinary skill in the art to modify the strap of Fine to have an outer side and inner side, as taught by Conway, in order to provide an insulating and flexible strap band. Fine does not specifically disclose reducing an effective circumference of the boot shaft with the accessory. However, Rich discloses an accessory comprising a strap (Figures 1 & 2) effective at reducing a circumference of pants (Para. 25, “narrowed and compressed”). It would have been obvious to one of ordinary skill in the art before the effective filing date that by using the accessory of Fine, it would be capable of reducing a circumference of a boot shaft, as taught by Rich, to provide a snug fit. Fine does not specifically disclose an elastic strap and an outer side that includes a non-slip material. However, Krehbiel discloses an accessory wearable around a boot (Figure 1-5) having an elastic strap (Col. 5, lines 35-47) for the purpose of firmly securing the wearer’s ankle (Col. 8, lines 17-34). It would have been obvious to one of ordinary skill in the art to modify the strap of Fine to be elastic, as taught by Krehbiel in order to provide a firmly securing strap which can stretch around a user’s ankle and boot.  The combination of Fine, Conway, Rich and Krehbiel do not specifically disclose the non-slip material is a closed cell foam material that is formed to the outer side of the strap. It, however, would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the strap as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using closed cell foam would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense.
Regarding Claim 31, the combination of Fine, Conway, Rich and Krehbiel disclose the non-slip closed cell foam material is integral with the flat elastic strap (as modified, Conway, Figure 1 & Krehbeil, Figure 1-5).

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive. 
Applicant Remarks: Applicant assets Conway does not disclose “wherein the inner side of the strap does not include the non-slip material”. 
	Examiner respectfully disagrees. The inner side is designated as reference character 6, inner side. Although 6 does not extend fully along the entire strap, the designated inner side 6 does not include the non-slip material, as claimed. Furthermore, it is noted applicant has not clarified exactly what the inner side is, or how long it extends. Inasmuch is claimed, the inner side could be part of a whole or a small section.
Applicant Remarks: Applicant asserts Fine teaches away from a strap that “secures the boot shaft in a folded condition”. 
	Examiner respectfully disagrees. The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). In the instant claim, if a user has a loose fitting boot, the strap will fold the boot shaft around a user’s leg. It is noted that the strap will fit differently sized legs and boots in different manners and an intended relative position of the insert to the wearer's foot anatomy or boot structure is functional and not patentably significant. Also, how it will fit around a boot is dependent on the type of boot a user is wearing as well. There are a lot of depending not patentably significant factors for securing “the boot shaft in a folded condition”.
Applicant Remarks: Applicant asserts the combination of Fine, Conway, Rich and Krehbiel do not teach “the strap wraps around the boot shaft and presses the boot shaft against a leg of a person wearing a boot that includes the boot shaft”. 
Examiner respectfully disagrees. The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). In the instant claim, the strap will wrap and will to some degree press the boot shaft against a leg of a person wearing a boot that includes the boot shaft, in use as claimed. It is noted that the strap will fit differently sized legs and boots in different manners and an intended relative position of the insert to the wearer's foot anatomy is functional and not patentably significant. Also, how it will fit around a boot is dependent on the type of boot a user is wearing as well. There are a lot of depending not patentably significant factors for securing “the strap wraps around the boot shaft and presses the boot shaft against a leg of a person wearing a boot that includes the boot shaft”.
Applicant Remarks: Applicant asserts the combination of Fine, Conway, Rich and Krehbiel do not teach “the strap allows the leg of a pant to be pulled down over the boot shaft and strap”
Examiner respectfully disagrees. The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). In the instant claim, the strap will allow and is capable of allowing pants to be pulled down over the boot since the strap wraps around a boot and a user can pull pants over them. It is noted that the strap will fit differently sized legs and boots in different manners and an intended relative position of the insert to the wearer's foot anatomy is functional and not patentably significant. Also, how it will fit around a boot is dependent on the type of boot a user is wearing as well. Also how the pants will fit around the strap and boot is dependent of the type of pants being worn. There are a lot of depending not patentably significant factors for “the strap allows the leg of a pant to be pulled down over the boot shaft and strap”.
Applicant Remarks: Applicant asserts the combination of Fine, Conway, Rich and Krehbiel do not teach “the strap prevents the boot shaft from causing visible deformation of the pant leg fabric that has been pulled down over the boot shaft and strap”.
Examiner respectfully disagrees. The absence of a disclosure relating to the function does not defeat the finding of anticipation since it is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schneller, 44 USPQ 2d 1429 (Fed Cir. 1997); In re Spada, 15 USPQ 2d 1655 (Fed. Cir. 1990); and In re Benner, 82 USPQ 49 (CCPA 1949). Furthermore, it is noted “preventing visible deformation of the pant leg fabric” does not explain what exactly is happening. What kind of visible deformation of fabric is being prevented. Depending how a user wears their pants, there is usual some kind of crease in the pants. What is the structure of the pants? The pants are not being positively claimed and are used in a functional sense.  In the instant claim, the strap is capable of prevent visible deformation of pant fabic. It is noted that the strap will fit differently sized legs, boots and pants in different manners and an intended relative position of the insert to the wearer's foot anatomy is functional and not patentably significant.
Applicant Remarks: Applicant asserts it is not obvious to modify foam material to be a closed cell foam material. 
Examiner respectfully disagrees. Conway discloses a foam material. Conway is silent to a closed cell foam or an open cell foam. Foam is usually one or the other, closed cell or open cell. It would have been obvious to one of ordinary skill in the art to select either a closed or open cell foam. Such a selection is well within the general skill of one of ordinary skill. The selection of an open or closed cell foam. One or ordinary skill in the art could experiment with either since there is a finite number of solutions: open or closed cell foam. 
Applicant Remarks: Applicant asserts Krehbeil’s outer side layer is not a “patch secured to the second end of the strap”
Examiner respectfully disagrees. It is noted Krehbeil is being used to teach an elastic strap that can stretch not the ends of the strap securing. Fine discloses the ends connecting as claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732